EXHIBIT 10.49
FIRST AMENDMENT TO LEASE
(1184 Building)
     THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made as of October 14,
2009 the (“Effective Date”) by and between SUNNYVALE OFFICE PARK, L.P., Delaware
limited partnership (“Landlord”), and JUNIPER NETWORKS, INC., a Delaware
corporation (“Tenant”), with reference to the following facts:
RECITALS
     A. Landlord, as successor in interest to CSHV Mathilda I, LLC, successor to
the original landlord, and Tenant are parties to that certain Lease dated as of
February 28, 2000 for the office building commonly known as 1184 Mathilda
Avenue, Sunnyvale, California (the “Lease”).
     B. Landlord and Tenant desire to extend the term of the Lease to
October 31, 2021 and modify the base rent payable thereunder for the remainder
of such term, all as more particularly provided in this Amendment.
     NOW, THEREFORE, with reference to the foregoing Recitals and for other good
and valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:
     1. Definitions. All capitalized terms used but not defined in this
Amendment have the meanings given such terms in the Lease.
     2. Amendments to Lease. The Lease is hereby amended as follows:
     2.1 Term. Article 1, Paragraph 1.1 of the Lease is amended to delete the
term “Lease Term” therefrom. “Lease Term” shall continue to have the meaning set
forth in Paragraph 2.3 of the Lease.
     2.2 Lease Expiration Date. In Article I, Paragraph 1.1 of the Lease, the
definition of the term “Lease Expiration Date” is amended and restated as
follows:
“October 31, 2021, unless earlier terminated in accordance with the terms of the
Lease, or extended by Tenant pursuant to Article 15.”

 



--------------------------------------------------------------------------------



 



     2.3 Base Monthly Rent. In Article 1, Paragraph 1.1, the definition of “Base
Monthly Rent” is amended and restated as follows:
“The term ‘Base Monthly Rent’ shall mean the following:

          Period   Monthly Amount
8/1/01 — 7/31/02
  $ 327,888.58  

At the end of the 12th month after the actual Lease Commencement Date and at the
end of each 12 month period thereafter (until October 31, 2009), Base Monthly
Rent shall be increased at a rate of 3.5% per annum compounded annually.
Thereafter, commencing on the November 1, 2009 and continuing through
October 31, 2021, the “Base Monthly Rent” shall be as follows:

          Period   Monthly Amount
11/1/09-6/30/11
  $ 328,336.89  
7/1/11-6/30/12
  $ 338,290.86  
7/1/12-6/30/13
  $ 348,543.44  
7/1/13-6/30/14
  $ 359,103.61  
7/1/14-6/30/15
  $ 369,980.57  
7/1/15-6/30/16
  $ 381,183.85  
7/1/16-6/30/17
  $ 392,723.22  
7/1/17-6/30/18
  $ 404,608.78  
7/1/18-6/30/19
  $ 416,850.90  
7/1/19-6/30/20
  $ 429,460.29  
7/1/20-6/30/21
  $ 442,447.95  
7/1/21-10/31/21
  $ 455,825.25 ”

     2.4 Landlord’s Liability. Article 12, Paragraph 12.4 is hereby amended and
restated as follows:
“Limitation of Tenant’s Recourse. The liability of Landlord for Landlord’s
obligations under the Lease, as amended from time to time, and any other
documents executed by Landlord and Tenant in connection with the Lease, as
amended from time to time (collectively, the “Lease Documents”), shall be
limited to Landlord’s interest in the Building and Tenant shall not look to any
other property or assets of Landlord or the property or assets of any direct or
indirect partner, member, manager, shareholder, director, officer, principal,
employee or agent of Landlord (collectively, the “Landlord Parties”) in

2



--------------------------------------------------------------------------------



 



seeking either to enforce Landlord’s obligations under the Lease Documents or to
satisfy a judgment for Landlord’s failure to perform such obligations; and none
of the Landlord Parties shall be personally liable for the performance of
Landlord’s obligations under the Lease Documents.”
     3. Rent Credit. For the month of November 2009 only, Tenant shall receive a
credit against the Base Monthly Rent in the amount of $103,858.66.
     4. Brokers. Tenant hereby represents and warrants to Landlord that except
for Jones Lang LaSalle Brokerage, Inc. (“Tenant’s Broker”), Tenant has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment. Landlord shall pay each of Tenant’s Broker and landlord’s
broker (Tishman Speyer Properties, L.P.) a commission in the amount, and on the
terms and subject to the conditions, set forth in separate written agreements
between Landlord and each such broker. Tenant shall indemnify, defend and hold
Landlord harmless from and against any claims, demands, losses, liabilities,
judgments, costs and expenses (including, without limitation, reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owed or owing to (i) Tenant’s Broker, to the extent
exceeding the amount payable under the agreement between Landlord and Tenant’s
Broker, and (ii) any other broker, agent or other person claiming to have acted
on Tenant’s behalf.
     5. No Other Amendments. The Lease has not been amended other than by this
Amendment and, as amended by this Amendment, the Lease is and remains in full
force and effect and is hereby ratified by Landlord and Tenant. In the event of
any conflict between this Amendment and the Lease, the terms of this Amendment
shall prevail.
     6. Counterparts. This Amendment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute but one and the same agreement.
     7. Condition Precedent. This Amendment is contingent upon Landlord and
Tenant concurrently entering into amendments to the leases for the buildings
located at 1194 and 1220 Mathilda Avenue, Sunnyvale, California, respectively,
in the forms agreed upon the parties.
     8. Miscellaneous.
     8.1 Voluntary Agreement. The parties have read this Amendment and on the
advice of counsel they have freely and voluntarily entered into this Amendment.
     8.2 Attorneys Fees. If either party commences an action against the other
party arising out of or in connection with this Amendment, the prevailing party
shall be entitled to recover from the losing party reasonable attorney’s fees
and costs of suit.
     8.3 Successors. This Amendment shall be binding upon and inure to the
benefit of the parties’ respective successors or assigns.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                  LANDLORD:   SUNNYVALE OFFICE PARK, L.P.,     a Delaware
limited partnership
 
                    By:   Sunnyvale Office Park GP, L.L.C.,
a Delaware limited liability company,
General Partner    
 
               
 
      By:   /s/ Steven R. Wechsler
 
Name: Steven R. Wechsler    
 
          Title: Sr. Managing Director    
 
                TENANT:   JUNIPER NETWORKS, INC.,     a Delaware corporation
 
                    By:   /s/ Robyn M. Denholm                           Name:
Robyn M. Denholm             Title: Executive VP & CFO    
 
                    By:   /s/ Mitchell L. Gaynor                           Name:
Mitchell L. Gaynor             Title: Senior VP & General Counsel    

4